DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicant’s filing of July 15, 2020.  Claims 16-30 are presented for examination, with Claims 16, 22, and 27 being in independent form.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 17, 19-22 and 25-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2019/0208388 (“Oldewurtel”).
Regarding Claim 16, Oldewurtel discloses a communication network (Fig. 1; [0001]) for networking home or office lighting systems (3; [0048]), the communication network comprising: 
	an application on a mobile terminal (APP in terminal 2; [0050]), wherein the application is configured to control home or office lighting systems in surroundings of the mobile terminal ([0050]); and 
	further lighting systems in an interior of a vehicle (5; [0048]), wherein the further lighting systems are also controlled by the application (via gateway 7, for example; [0048]).

	Regarding Claim 17, Oldewurtel further discloses a database (in server 12 of Fig. 1, for example), which stores all controllable elements of the home or office lighting system (17) and the further lighting systems (5), as well as control parameters to implement settings of the application (via control instructions 22; [0052]-[0053]; Figs. 1 and 2).

	Regarding Claim 19, Oldewurtel further discloses wherein the further lighting systems (5 in Fig. 1) comprise an ambient interior lighting, interior lights, or background lighting in the vehicle ([0048]).

	Regarding Claim 20, Oldewurtel further discloses wherein the application is configured to control the home or office lighting systems (17 in Figs. 1 and 2) or the 

	Regarding Claim 21, Oldewurtel further discloses wherein the database is an online database or an offline database on the mobile terminal (offline database in server 12 in Fig. 1, for example; [0053]).

	Regarding Claim 22, Oldewurtel discloses a method for controlling lighting systems (Fig. 1; [0001]) via an application on a mobile terminal with a screen (APP in terminal 2; [0050]), the method comprising: 
	determining that the mobile terminal is in a vicinity of the lighting systems (when a connection is established via radio connection, for example; [0048]; [0050]-[0051]); 	forming, by the mobile terminal (2) responsive to the determination that the mobile terminal is in the vicinity of the lighting systems, a communication network with the lighting systems (communication networks 18, 9 in Fig. 1; [0050]-[0052]); and 	transferring, by the mobile terminal (2) responsive to the formation of the communication network, lighting settings for the screen of the mobile terminal to the lighting systems (via control instructions 22; [0052]-[0053]; Figs. 1 and 2).

	Regarding Claim 25, Oldewurtel further discloses wherein the lighting systems comprise backlighting and display elements of house and home technology, office technology and an ambient interior lighting in a vehicle, and/or lighting of backlighting of display elements in a vehicle ([0048]).

	Regarding Claim 26, Oldewurtel further discloses setting, on the mobile terminal (2 in Fig. 1), a time-dependent profile for the lighting settings of the screen (using 16 of terminal 2; [0053]); and transmitting, by the mobile terminal (2) to the lighting systems (5, 17), the time-dependent profile immediately or after parameterization by a user (via control instructions 22; [0052]-[0053]; Figs. 1 and 2).

	Regarding Claim 27, Oldewurtel discloses an application for a mobile terminal (APP in terminal 2 of Fig. 1; [0050]) for controlling lighting systems (5, 17) in a communication network (communication networks 18, 9 in Fig. 1; [0050]-[0052]), the application being configured to: 
	determine that the mobile terminal is in a vicinity of the lighting systems (when a connection is established via radio connection, for example; [0048]; [0050]-[0051]); 
	read current lighting settings of a screen of the mobile terminal (16 of terminal 2; [0053]); 
	form, responsive to the determination that the mobile terminal is in the vicinity of the lighting systems, the communication network with the lighting systems (communication networks 18, 9 in Fig. 1; [0050]-[0052]); and 
	transferring, responsive to the formation of the communication network, the current light settings to the lighting systems, wherein the lighting systems are home lighting systems, office lighting systems, or vehicle lighting systems (via control instructions 22; [0052]-[0053]; Figs. 1 and 2).

or parameters determined by sensors of the mobile terminal to control the lighting systems (via control instructions 22; [0052]-[0053]; Figs. 1 and 2).

	Regarding Claim 29, Oldewurtel further discloses wherein time-dependent, brightness-dependent and/or location-dependent profiles can be set for automatic changes to the lighting settings of the screen of the mobile terminal and/or the adjustable parameters (via control instructions 22; [0052]-[0053]; Figs. 1 and 2).

	Regarding Claim 30, Oldewurtel further discloses wherein the application is a partial functionality of a superordinate basic application, which is a vehicle-related basic application (APP in terminal 2 of Fig. 1; [0050]; controlling vehicle components 5; [0048).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0208388 (“Oldewurtel”) in view of U.S. Patent Publication No. 2018/0096668 (“Surnilla”).
	Regarding Claim 18, Oldewurtel fails to specifically disclose wherein the home or office lighting system or the further lighting systems comprise backlighting and display elements, wherein the application is configured to control a color temperature of the backlighting.
	However, Surnilla, in the same field of endeavor, teaches wherein the home or office lighting system or the further lighting systems comprise backlighting and display elements, wherein the application is configured to control a color temperature of the backlighting ([0020]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the APP and display/lighting elements as disclosed by Oldewurtel and controlled the brightness/color temperature of the backlighting as taught by Surnilla, in order to increase the alertness and/or attentiveness of a driver operating the vehicle, as evidenced by Surnilla ([0014]).

	Regarding Claim 23, Oldewurtel fails to specifically disclose wherein the lighting settings comprise at least a color temperature of the screen of the mobile terminal.
	However, Surnilla, in the same field of endeavor teaches wherein the lighting settings comprise at least a color temperature of the screen of the mobile terminal ([0020]).


	Regarding Claim 24, Oldewurtel fails to specifically disclose wherein the lighting settings comprise brightness and light quantity/intensity of the screen of the mobile terminal.
	However, Surnilla, in the same field of endeavor, teaches wherein the lighting settings comprise brightness and light quantity/intensity of the screen of the mobile terminal ([0020]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the APP and display/lighting elements as disclosed by Oldewurtel and controlled the brightness/color temperature of the backlighting as taught by Surnilla, in order to increase the alertness and/or attentiveness of a driver operating the vehicle, as evidenced by Surnilla ([0014]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent No. 9,774,474 (“Langer”) relates to a gateway for a motor vehicle.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PEDRO C FERNANDEZ/Examiner, Art Unit 2844      

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844